DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2019/0053265 A1), in view of (3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th to 24th, 2018, R1-1808510, Agenda item: 7.2.2.4.4., Source: LG Electronics, Title: Discussion on Configured grant for NR unlicensed operation, now onwards Document LG Electronics).

Claims 1-17. (Cancelled)  

Regarding Claim 18,	 (New) Kim discloses a method for performing a hybrid automatic repeat request (HARQ) of a user equipment (UE), the method comprising: (Kim, paragraphs [0255]-[0265] HARQ-ACK, and Fig. 18, paragraph [0298] UE1)
receiving, from a base station, a higher layer signal informing of resources which can be used for transmitting a physical uplink shared channel (PUSCH); (Kim, Abstract, terminal receives from the base station, [0018], [0023], [0071] and [0073] the uplink control information be transmitted via a physical uplink shared channel (PUSCH), Fig. 18, A base station (eNB) 100, paragraph [0101] discloses higher layer signaling)
transmitting, to the base station, the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH; and (Kim, Abstract, transmitting an uplink control channel to a base station, [0018] the uplink control information be transmitted via a physical uplink shared channel (PUSCH) paragraph [0223] and paragraphs [0229]-[0230] UE is allowed to transmit PUSCH configured by UCI only without UL-SCH on an unlicensed band, Fig. 18, A base station (eNB) 100)
receiving, from the base station, downlink feedback information (DFI) including HARQ- ACK (acknowledgement) information for the PUSCH through a second resource, (Kim, Abstract, terminal receives from the base station, paragraph [0072] HARQ-ACK.  HARQ-ACK information is disclosed through various passages in the reference such as paragraphs [0264] [0267], [0269], [0271] and [0274], Fig. 18, A base station (eNB) 100)
 wherein the UE receives information for a time duration between the first resource and the second resource from the base station. (Kim, Abstract, terminal (UE) receives information from the base station, Fig. 3 paragraph [0032], [0083] is a diagram illustrating resource grid for the duration of a downlink slot, paragraphs [0002], [0076]-[0077], [0083], and [0085] disclose about resources/ resource grid, resource element resource allocation)
Kim does not explicitly disclose uplink grant/configured grant, and downlink feedback information (DFI).
However, Document LG Electronics discloses uplink grant/configured grant, and downlink feedback information (DFI).  (Document LG Electronics, section 1, Introduction: Agreements, section 2 (section 2.1. Downlink feedback information (DFI), 2.2.UCI on CGU-PUSCH, section 2.3 Flexible time-domain resource allocation)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim before the effective filing date of the claimed invention with that of Document LG Electronics so that the teachings on uplink grant/configured grant and downlink feedback information (DFI) be included in a method for performing a hybrid automatic repeat request (HARQ) of a user equipment (UE). The motivation to combine the teachings of Document LG Electronics would achieve the benefits such as 1. Removing dependencies of HARQ process information to the timing.  Introducing UCI on PUSCH to carry HARQ process ID, NDI, RVID. 2. Introducing Downlink Feedback Information (DFI) including HARQ feedback for configured grant transmission. 3. Increased flexibility on time domain resource allocation for the configured grant transmissions. 4. Supporting retransmissions without explicit UL grant. (Document LG Electronics, section 1. Introduction: Agreements, section 2.1, 2.2, 2.3, and Conclusion)
 
Regarding Claim 19,	 (New) Kim and Document LG Electronics disclose the method of claim 18, wherein the PUSCH transmission and the DFI reception are performed in an unlicensed band. (Kim, paragraph [0221]unlicensed band PUSCH transmission, PUSCH transmission is disclosed through various passages in the reference, paragraph [0017], [0022] reception confirmation information, [0051] and [0054] reception and transmission relationship, paragraphs [0277] and [0280] DL reception, Document LG Electronics, section 2.1)
 
Regarding Claim 20,	 (New) Kim and Document LG Electronics disclose the method of claim 18, wherein the time duration is given in symbol units.  (Kim, Fig. 2, paragraph [0076]-[0077] OFDM symbols in the time domain/symbol or symbol period)

Regarding Claim 21,	 (New) Kim and Document LG Electronics disclose the method of claim 18, wherein the UE assumes the HARQ-ACK information is valid in a case that the first resource is located before the time duration based on the second resource.  (Kim, Kim discloses HARQ-ACK information through various passages in the reference. Fig. 3 illustrates resource grid.  Figs. 2a and 2b paragraphs [0076]-[0077] and [0080]-[0081] disclose time domain time slot and time, Fig, 3 paragraph [0084] discloses time domain.  Fig. 6 discloses time.  Fig. 7, paragraph [0105]-[0106] time period/channel occupancy time.  Fig. 8, paragraphs [0108]-[0109], [0113]-[0114], [0119]-[0120], [0126], [0130]-[0131] disclose time, time period, and time positions)

Regarding Claim 22,	 (New) Kim discloses a user equipment (UE), the UE comprising: (Kim, Fig. 18, paragraph [0298] UE1)
a transceiver; and (Kim, Fig. 18, paragraph [0299] UE includes a Transmitter (Tx) 10 and Receiver (Rx) 20 which is a transceiver)
a processor, operably coupled to the transceiver, (Kim, Fig. 18, paragraphs [0299] and [0300] UE includes a processor 40)
wherein the processor is configured to: (Kim, Fig. 18, paragraph [0300] UE includes a processor 40)
receive, from a base station, a higher layer signal informing of resources which can be used for transmitting a physical uplink shared channel (PUSCH), (Kim, Abstract, terminal receives from the base station, [0018], [0023], [0071] and [0073] the uplink control information be transmitted via a physical uplink shared channel (PUSCH), Fig. 18, A base station (eNB) 100, paragraph [0101] discloses higher layer signaling)
transmit, to the base station, the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH, and (Kim, Abstract, transmitting an uplink control channel to a base station, [0018] the uplink control information be transmitted via a physical uplink shared channel (PUSCH) paragraph [0223] and paragraphs [0229]-[0230] UE is allowed to transmit PUSCH configured by UCI only without UL-SCH on an unlicensed band, Fig. 18, A base station (eNB) 100)
receive, from the base station, downlink feedback information (DFI) including HARQ- ACK (acknowledgement) information for the PUSCH through a second resource,  (Kim, Abstract, terminal receives from the base station, paragraph [0072] HARQ-ACK.  HARQ-ACK information is disclosed through various passages in the reference such as paragraphs [0264] [0267], [0269], [0271] and [0274], Fig. 18, A base station (eNB) 100)
 wherein the UE receives information for a time duration between the first resource and the second resource from the base station.  (Kim, Abstract, terminal (UE) receives information from the base station, Fig. 3 paragraph [0032], [0083] is a diagram illustrating resource grid for the duration of a downlink slot, paragraphs [0002], [0076]-[0077], [0083], and [0085] disclose about resources/ resource grid, resource element resource allocation)
Kim does not explicitly disclose uplink grant/configured grant, and downlink feedback information (DFI).
However, Document LG Electronics discloses uplink grant/configured grant, and downlink feedback information (DFI).  (Document LG Electronics, section 1, Introduction: Agreements, section 2 (section 2.1. Downlink feedback information (DFI), 2.2.UCI on CGU-PUSCH, section 2.3 Flexible time-domain resource allocation)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim before the effective filing date of the claimed invention with that of Document LG Electronics so that the teachings on uplink grant/configured grant and downlink feedback information (DFI) be included in a method for performing a hybrid automatic repeat request (HARQ) of a user equipment (UE). The motivation to combine the teachings of Document LG Electronics would achieve the benefits such as 1. Removing dependencies of HARQ process information to the timing.  Introducing UCI on PUSCH to carry HARQ process ID, NDI, RVID. 2. Introducing Downlink Feedback Information (DFI) including HARQ feedback for configured grant transmission. 3. Increased flexibility on time domain resource allocation for the configured grant transmissions. 4. Supporting retransmissions without explicit UL grant. (Document LG Electronics, section 1. Introduction: Agreements, section 2.1, 2.2, 2.3, and Conclusion)
 
Regarding Claim 23,	 (New) Kim and Document LG Electronics disclose the UE of claim 22 (Kim, Fig. 18, paragraph [0298] UE1), wherein the PUSCH transmission and the DFI reception are performed in an unlicensed band.  (Kim, paragraph [0221]unlicensed band PUSCH transmission, PUSCH transmission is disclosed through various passages in the reference, paragraph [0017], [0022] reception confirmation information, [0051] and [0054] reception and transmission relationship, paragraphs [0277] and [0280] DL reception, Document LG Electronics, section 2.1. DFI)

Regarding Claim 24,	 (New) Kim and Document LG Electronics disclose the UE of claim 22 (Kim, Fig. 18, paragraph [0298] UE1), wherein the time duration is given in symbol units.  (Kim, Fig. 2, paragraph [0076]-[0077] OFDM symbols in the time domain/symbol or symbol period)

Regarding Claim 25,	 (New) Kim and Document LG Electronics disclose the UE of claim 22 (Kim, Fig. 18, paragraph [0298] UE1), wherein the UE assumes the HARQ-ACK information is valid in a case that the first resource is located before the time duration based on the second resource. (Kim, Kim discloses HARQ-ACK information through various passages in the reference. Fig. 3 illustrates resource grid.  Figs. 2a and 2b paragraphs [0076]-[0077] and [0080]-[0081] disclose time domain time slot and time, Fig, 3 paragraph [0084] discloses time domain.  Fig. 6 discloses time.  Fig. 7, paragraph [0105]-[0106] time period/channel occupancy time.  Fig. 8, paragraphs [0108]-[0109], [0113]-[0114], [0119]-[0120], [0126], [0130]-[0131] disclose time, time period, and time positions)
 
Regarding Claim 26,	 (New) Kim discloses a processor for a wireless communication device in a wireless communication system, (Kim, Fig. 18, [0298] wireless communication device (i.e. UE1), paragraphs [0299] and [0300] UE includes a processor 40)
wherein the processor is configured to control the wireless communication device to: (Kim, Fig. 18, [0298] wireless communication device (i.e. UE1), paragraphs [0299] and [0300] UE includes a processor 40 which controls the wireless communication device UE1)
receive, from a base station, a higher layer signal informing of resources which can be used for transmitting a physical uplink shared channel (PUSCH), (Kim, Abstract, terminal receives from the base station, [0018], [0023], [0071] and [0073] the uplink control information be transmitted via a physical uplink shared channel (PUSCH), Fig. 18, A base station (eNB) 100, paragraph [0101] discloses higher layer signaling)
transmit, to the base station, the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH, and (Kim, Abstract, transmitting an uplink control channel to a base station, [0018] the uplink control information be transmitted via a physical uplink shared channel (PUSCH) paragraph [0223] and paragraphs [0229]-[0230] UE is allowed to transmit PUSCH configured by UCI only without UL-SCH on an unlicensed band, Fig. 18, A base station (eNB) 100)
receive, from the base station, downlink feedback information (DFI) including HARQ- ACK (acknowledgement) information for the PUSCH through a second resource,  (Kim, Abstract, terminal receives from the base station, paragraph [0072] HARQ-ACK.  HARQ-ACK information is disclosed through various passages in the reference such as paragraphs [0264] [0267], [0269], [0271] and [0274], Fig. 18, A base station (eNB) 100)
 first wherein the processor receives information for a time duration between the first resource and the second resource from the base station. (Kim, Abstract, terminal (UE) receives information from the base station, Fig. 3 paragraph [0032], [0083] is a diagram illustrating resource grid for the duration of a downlink slot, paragraphs [0002], [0076]-[0077], [0083], and [0085] disclose about resources/ resource grid, resource element resource allocation)
Kim does not explicitly disclose uplink grant/configured grant, and downlink feedback information (DFI).
However, Document LG Electronics discloses uplink grant/configured grant, and downlink feedback information (DFI).  (Document LG Electronics, section 1, Introduction: Agreements, section 2 (section 2.1. Downlink feedback information (DFI), 2.2.UCI on CGU-PUSCH, section 2.3 Flexible time-domain resource allocation)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim before the effective filing date of the claimed invention with that of Document LG Electronics so that the teachings on uplink grant/configured grant and downlink feedback information (DFI) be included in a method for performing a hybrid automatic repeat request (HARQ) of a user equipment (UE). The motivation to combine the teachings of Document LG Electronics would achieve the benefits such as 1. Removing dependencies of HARQ process information to the timing.  Introducing UCI on PUSCH to carry HARQ process ID, NDI, RVID. 2. Introducing Downlink Feedback Information (DFI) including HARQ feedback for configured grant transmission. 3. Increased flexibility on time domain resource allocation for the configured grant transmissions. 4. Supporting retransmissions without explicit UL grant. (Document LG Electronics, section 1. Introduction: Agreements, section 2.1, 2.2, 2.3, and Conclusion)
 
Regarding Claim 27,	 (New) Kim discloses a method of transmitting channel state information (CSI) of a user equipment (UE) in a wireless communication system, the method comprising: (Kim, Fig. 18, paragraph [0298] UE1, Abstract, transmitting to a base station, paragraphs [0168]-[0171] CSI be transmitted, paragraphs [0188] and [0190] CSI transmission is triggered on an unlicensed band PUSCH, [0256], [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band)
generating the CSI; and (Kim, Kim discloses channel state information CSI through various passages: paragraphs [0014], [0017],[0022], [0167]-[0171] CSI transmitted/generated)
transmitting, to a base station, the CSI on a physical uplink shared channel (PUSCH),  (Kim, Abstract, transmitting to a base station, paragraphs [0168]-[0171] CSI be transmitted, paragraphs [0188] and [0190] CSI transmission is triggered on an unlicensed band PUSCH, [0256], [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band, Fig. 18, A base station (eNB) 100)
wherein a number of resource elements to which the CSI is mapped is determined based on a number of resource elements other than i) a resource element to which Hybrid Automatic Repeat reQuest-acknowledgement (HARQ-ACK) is mapped and ii) a resource element to which configured grant-uplink control information (CG-UCI) is mapped among available resource elements of the PUSCH. (Kim, [0256] CSI and/or HARQ occur on any unlicensed band, [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band / periodic CSI and/or HARQ-ACK are piggybacked via PUSCH, Fig. 3, paragraphs [0083]-[0085] is a resource grid and discloses resource elements)
Kim does not explicitly disclose about configured grant-uplink control information (CG-UCI).
However, Document LG Electronics discloses about configured grant-uplink control information (CG-UCI). (Document LG Electronics, section 2.2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim before the effective filing date of the claimed invention with that of Document LG Electronics so that teachings on configured grant-uplink control information (CG-UCI) be included in a method of transmitting channel state information (CSI) of a user equipment (UE) in a wireless communication system.  The motivation to combine the teachings of Document LG Electronics would achieve the benefits such as 1. Introducing UCI on PUSCH to carry HARQ process ID, NDI, RVID. 2. Introducing configured grant transmission. 3. Increased flexibility on time domain resource allocation for the configured grant transmissions. (Document LG Electronics, section 1. Introduction: Agreements, section 2.2, 2.3, Fig. 1, and Conclusion)
 
Regarding Claim 28,	 (New) Kim and Document LG Electronics disclose the method of clam 27, wherein the CG-UCI is mapped from a first orthogonal frequency division multiplexing (OFDM) symbol that does not carry demodulation reference signal (DMRS) of the PUSCH, after a first DMRS symbol of the PUSCH. (Kim, [0223] and [0228]-[0229] PUSCH is configured by UCI, paragraph [0229], [0239] DMRS, [0077] and [0079] OFDM symbol(s), Figs. 3-5 OFDM symbols, paragraph [0135])
 
Regarding Claim 29,	 (New) Kim and Document LG Electronics disclose the method of claim 27, wherein the CG-UCI comprises control information related with the PUSCH transmission.  (Kim, Fig. 12, paragraphs [0167]-[0170] UE transmits UCI via PUCCH. Paragraph [0168] when there is PUSCH of which CSI transmission is triggered, the UE transmits UCI by piggybacking the UCI via PUSCH on a corresponding cell)

Regarding Claim 30,	 (New) Kim discloses a user equipment (UE), the UE comprising: (Kim, Fig. 18, paragraph [0298] UE1)
a transceiver; and (Kim, Fig. 18, paragraph [0299] UE includes a Transmitter (Tx) 10 and Receiver (Rx) 20 which is a transceiver)
a processor, operably coupled to the transceiver, (Kim, Fig. 18, paragraphs [0299] and [0300] UE includes a processor 40)
wherein the processor is configured to: (Kim, Fig. 18, paragraph [0300] UE includes a processor 40)
generate channel state information (CSI); and (Kim, Kim discloses channel state information CSI through various passages: paragraphs [0014], [0017],[0022], [0167]-[0171] CSI transmitted/generated)
transmitting, to a base station, the CSI on a physical uplink shared channel (PUSCH), (Kim, Abstract, transmitting to a base station, paragraphs [0168]-[0171] CSI be transmitted, paragraphs [0188] and [0190] CSI transmission is triggered on an unlicensed band PUSCH, [0256], [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band, Fig. 18, A base station (eNB) 100)
wherein a number of resource elements to which the CSI is mapped is determined based on a number of resource elements other than i) a resource element to which Hybrid Automatic Repeat reQuest-acknowledgement (HARQ-ACK) is mapped and ii) a resource element to which - configured grant-uplink control information (CG-UCI) is mapped among available resource elements of the PUSCH. (Kim, [0256] CSI and/or HARQ occur on any unlicensed band, [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band / periodic CSI and/or HARQ-ACK are piggybacked via PUSCH, Fig. 3, paragraphs [0083]-[0085] is a resource grid and discloses resource elements)
Kim does not explicitly disclose about configured grant-uplink control information (CG-UCI).
However, Document LG Electronics discloses about configured grant-uplink control information (CG-UCI). (Document LG Electronics, section 2.2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim before the effective filing date of the claimed invention with that of Document LG Electronics so that teachings on configured grant-uplink control information (CG-UCI) be included in a method of transmitting channel state information (CSI) of a user equipment (UE) in a wireless communication system.  The motivation to combine the teachings of Document LG Electronics would achieve the benefits such as 1. Introducing UCI on PUSCH to carry HARQ process ID, NDI, RVID. 2. Introducing configured grant transmission. 3. Increased flexibility on time domain resource allocation for the configured grant transmissions. (Document LG Electronics, section 1. Introduction: Agreements, section 2.2, 2.3, Fig. 1, and Conclusion)
 
Regarding Claim 31,	 (New) Kim and Document LG Electronics disclose the UE of clam 30 (Kim, Fig. 18, paragraph [0298] UE1), wherein the CG-UCI is mapped from a first orthogonal frequency division multiplexing (OFDM) symbol that does not carry demodulation reference signal (DMRS) of the PUSCH, after a first DMRS symbol of the PUSCH. (Kim, [0223] and [0228]-[0229] PUSCH is configured by UCI, paragraph [0229], [0239] DMRS, [0077] and [0079] OFDM symbol(s), Figs. 3-5 OFDM symbols, paragraph [0135])
 
Regarding Claim 32,	 (New) Kim and Document LG Electronics disclose the UE of claim 30 (Kim, Fig. 18, paragraph [0298] UE1), wherein the CG-UCI comprises control information related with the PUSCH transmission. (Kim, Fig. 12, paragraphs [0167]-[0170] UE transmits UCI via PUCCH. Paragraph [0168] when there is PUSCH of which CSI transmission is triggered, the UE transmits UCI by piggybacking the UCI via PUSCH on a corresponding cell)

 Regarding Claim 33,	 (New) Kim discloses a processor for a wireless communication device in a wireless communication system, (Kim, Fig. 18, paragraph [0298] UE1, paragraph [0300] UE includes a processor 40)
wherein the processor is configured to control the wireless communication device to: (Kim, Fig. 18, paragraph [0298] UE1, paragraph [0300] UE includes a processor 40)
generate channel state information (CSI); and (Kim, Kim discloses channel state information CSI through various passages: paragraphs [0014], [0017],[0022], [0167]-[0171] CSI transmitted/generated)
transmitting, to a base station, the CSI on a physical uplink shared channel (PUSCH), (Kim, Abstract, transmitting to a base station, paragraphs [0168]-[0171] CSI be transmitted, paragraphs [0188] and [0190] CSI transmission is triggered on an unlicensed band PUSCH, [0256], [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band, Fig. 18, A base station (eNB) 100)
wherein a number of resource elements to which the CSI is mapped is determined based on a number of resource elements other than i) a resource element to which Hybrid Automatic Repeat reQuest-acknowledgement (HARQ-ACK) is mapped and ii) a resource element to which configured grant-uplink control information (CG-UCI) is mapped among available resource elements of the PUSCH.  (Kim, [0256] CSI and/or HARQ occur on any unlicensed band, [0258] and [0260] CSI transmitted on PUSCH on an unlicensed band / periodic CSI and/or HARQ-ACK are piggybacked via PUSCH, Fig. 3, paragraphs [0083]-[0085] is a resource grid and discloses resource elements)
Kim does not explicitly disclose about configured grant-uplink control information (CG-UCI).
However, Document LG Electronics discloses about configured grant-uplink control information (CG-UCI). (Document LG Electronics, section 2.2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim before the effective filing date of the claimed invention with that of Document LG Electronics so that teachings on configured grant-uplink control information (CG-UCI) be included in a method of transmitting channel state information (CSI) of a user equipment (UE) in a wireless communication system.  The motivation to combine the teachings of Document LG Electronics would achieve the benefits such as 1. Introducing UCI on PUSCH to carry HARQ process ID, NDI, RVID. 2. Introducing configured grant transmission. 3. Increased flexibility on time domain resource allocation for the configured grant transmissions. (Document LG Electronics, section 1. Introduction: Agreements, section 2.2, 2.3, Fig. 1, and Conclusion)
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463